                  Case 20-10343-LSS        Doc 4100       Filed 05/16/21       Page 1 of 25




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                           (Jointly Administered)
                           Debtors.
                                                           Ref. D.I. 2411, 2506, 2577, 2672

                                                           Hearing Date: May 19, 2021 at 10:00 a.m. (ET)


      DEBTORS’ REPLY IN FURTHER SUPPORT OF DEBTORS’ THIRD
 MOTION FOR ENTRY OF AN ORDER EXTENDING THE DEBTORS’ EXCLUSIVE
PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

             Boy Scouts of America (the “BSA”) and Delaware BSA, LLC, the non-profit corporations

that are debtors and debtors in possession in the above-captioned chapter 11 cases (together, the

“Debtors”), submit this reply in further support of their motion [D.I. 2411] (the “Motion”)2 to

extend the Exclusive Filing Period and the Exclusive Solicitation Period to August 18, 2021 and

October 18, 2021, respectively, and to the objection to the Motion [D.I. 2672] (the “Objection”)

filed by the Coalition of Abused Scouts for Justice (the “Coalition”) and the Future Claimants’

Representative (the “FCR”). In support of this reply, the Debtors submit the declaration of Brian

Whittman, a Managing Director with Alvarez & Marsal North America, LLC (the “Whittman




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
      The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
   All terms that are capitalized but not otherwise defined herein shall have the meaning ascribed to such
   terms in the Motion or in the Plan (as defined below), as applicable.
Footnote continued on next page
                   Case 20-10343-LSS          Doc 4100       Filed 05/16/21       Page 2 of 25




Declaration”), which is filed concurrently herewith. In further support hereof, the Debtors

respectfully state as follows.3

                                                  ARGUMENT

    I.       The Debtors Have Carried Their Burden and Demonstrated That Cause Exists to
             Extend the Exclusive Periods.

             1.      Like the TCC’s Objection, the Objection filed by the Coalition and FCR is devoid

of any reference to the legal standard that governs whether the Court should extend the Exclusive

Periods: whether the Debtors have established “cause” under section 1121(d) of the Bankruptcy

Code. As set forth in the Motion, courts consider the Dow Corning factors in considering whether

to grant extensions of the Exclusive Period based on the totality of the circumstances. See In re

Dow Corning Corp., 208 B.R. 661, 664–65 (Bnakr. E.D. Mich. 1997); Motion ¶ 17 (listing factors

and citing cases). Here, of the nine Dow Corning factors, at least seven are uncontroverted.4 Under

a generous reading of the Objection, the arguments advanced by the Coalition and FCR appear to

potentially implicate the two remaining factors: (1) whether the debtor has demonstrated

reasonable prospects for filing a viable plan; and (2) whether the debtor is seeking to extend

exclusivity to pressure creditors to accede to the debtor’s reorganization demands. As set forth

below, these factors do not support termination of the Exclusive Periods. Far from materially

moving these cases forward, termination of the Exclusive Periods would likely reverse the progress



3
         As additional support for this reply, the Debtors incorporate by reference their previously filed reply
         [D.I. 2577] to the objection [D.I. 2506] (the “TCC’s Objection”) filed by the Official Committee of
         Tort Claimants (the “TCC”).
4
   As discussed in the Motion and the Debtors’ reply to the TCC’s Objection, these uncontroverted factors
   include the following: (a) the size and complexity of the case; (b) the necessity for sufficient time to
   permit the debtor to negotiate a chapter 11 plan and prepare adequate information; (c) the existence of
   good-faith progress toward reorganization; (d) whether the debtor is paying its debts as they become
   due; (e) whether the debtor has made progress in its negotiations with creditors; (f) the amount of time
   that has elapsed in the case; and (g) the existence of an unresolved contingency.
Footnote continued on next page


                                                         2
              Case 20-10343-LSS           Doc 4100      Filed 05/16/21       Page 3 of 25




made toward emergence by unwinding the Debtors’ settlements with JPM, the Creditors’

Committee and Hartford5 and by accelerating the Debtors’ cash burn rate, the combined effect of

which would jeopardize the Debtors’ opportunity to successfully reorganize altogether. For the

reasons set forth herein, the Objection should be overruled.

        A.      The Debtors Have Filed a Viable Plan and Have Demonstrated Reasonable
                Prospects for Confirming the Plan.

        2.      As an initial matter, the Coalition and FCR effectively argue that the hearing on the

instant Motion is a de facto plan confirmation hearing, requiring the Court, in their view, to

determine the propriety of particular plan provisions and whether the plan, as a whole, is

confirmable. This is decidedly not the standard for extending the Exclusive Periods. Indeed,

courts frequently extend the Exclusive Periods in the absence of any plan whatsoever. Moreover,

as discussed in the Debtors’ reply to the TCC’s Objection, courts do not consider alleged

deficiencies in a proposed plan or a lack of creditor support for a plan in determining whether to

extend or terminate the Exclusive Periods. Rather, such objections should be resolved at the plan

confirmation stage. See, e.g., In re Burns & Roe Enters., Case No. 00-41610, 2005 U.S. Dist.

LEXIS 26247, at *36–37 (D.N.J. Nov. 3, 2005) (explaining that concerns over a plan’s

confirmability should be reserved for the plan confirmation hearing); In re SW Boston Hotel

Venture, LLC, Case No. 10-14534, 2011 Bankr. LEXIS 1726, at *13–14 (Bankr. D. Mass. May 4,

2011) (rejecting a creditor’s objection to the debtor’s motion to extend exclusivity because its

“ability to seek different treatment for its claim . . . is preserved by its opportunity to reject and

object to the Debtors’ Plan and present evidence at a contested confirmation hearing”); In re




5
    As used in this reply, “Hartford” collectively refers to Hartford Accident and Indemnity Company, First
    State Insurance Company, Twin City Fire Insurance Company and Navigators Specialty Insurance
    Company.


                                                    3
             Case 20-10343-LSS           Doc 4100       Filed 05/16/21      Page 4 of 25




Interco, Inc., 137 B.R. 999, 1001 (Bankr. E.D. Mo. 1992) (finding that while there is no assurance

that the debtors’ plan could be confirmed, such contentions should be reserved for a confirmation

hearing); In re Lichtin/Wade, LLC., 478 B.R. 204, 212 (Bankr. E.D.N.C. 2012) (holding that

“[e]vidence that the Debtor’s Amended Plan is not confirmable at this point in time is insufficient

to show the Debtor has not made good faith progress toward reorganization”).

        3.      Rather than deciding if the plan is confirmable, the exclusivity analysis asks the

Court to determine whether there are reasonable prospects for confirming a viable plan. Here, this

factor weighs in favor of the relief requested. In particular, on April 13, 2021, the Debtors filed

the Second Amended Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC

[D.I. 2592] (the “Plan”).6 The Plan contains a “toggle” feature, which provides for two viable

alternative pathways for the Debtors to emerge from bankruptcy. The alternative that the Debtors

ultimately present to the Court for confirmation depends on: (a) whether a sufficient number of

survivors vote to accept the Plan; and (b) whether the Court determines that the proposed

settlement of Abuse Claims against Local Councils and Contributing Chartered Organizations

satisfies applicable legal requirements. See Plan Art. I.A.113. If both of these conditions are

satisfied, the Debtors will proceed with confirmation of the “Global Resolution Plan.” If not, they

will confirm the “BSA Toggle Plan.” Both of these viable alternatives are described below.

        4.      The Global Resolution Plan is the Debtors’ preferred alternative because it will

achieve the Debtors’ dual restructuring objectives of providing equitable and timely compensation

to abuse survivors and ensuring that the Debtors’ charitable mission will continue. Specifically,

the Global Resolution Plan will maximize equitable recoveries for abuse survivors through a



6
    Prior to the hearing on the Motion, the Debtors will be filing proposed amendments to the Plan and
    related Disclosure Statement to address certain parties’ comments or objections and to incorporate the
    terms of the Hartford Settlement (as defined below).


                                                    4
             Case 20-10343-LSS          Doc 4100      Filed 05/16/21      Page 5 of 25




centralized claims-evaluation process that will eliminate the risk of inconsistent outcomes in the

tort system for similarly situated creditors. It will provide finality for the Debtors, Local Councils,

Contributing Chartered Organizations, and Settling Insurance Companies by permanently

channeling Abuse Claims to the Settlement Trust with respect to such Protected Parties. It will

also maximize the value of the Debtors’ insurance assets by vesting the Settlement Trust with the

exclusive right to pursue non-settling insurers on account of Direct Abuse Claims. The Settlement

Trust will, as of the Effective Date, assume exclusive responsibility for processing, liquidating and

paying Abuse Claims asserted against the Protected Parties in accordance with the Trust

Distribution Procedures.

       5.      The Global Resolution Plan currently provides for aggregate contributions to the

Settlement Trust of as much as $1.19 billion. These contributions would be made by the Debtors

(approximately $120 million), Local Councils (at least $425 million), and Hartford ($650 million).

These amounts are only a floor on the total value of the Settlement Trust. The Debtors’ recent

settlement with Hartford (the “Hartford Settlement”),7 as discussed below, is an important initial

building block toward what the Debtors believe will be a substantial aggregate contribution to the

Settlement Trust from multiple insurers and Chartered Organizations. The Debtors therefore

believe the Global Resolution Plan is far from “dead,” as the Coalition and FCR have concluded.

See Objection ¶ 33. In fact, as evidenced by the Hartford Settlement, the framework the Debtors

have established for maximizing the value of the Settlement Trust under the Global Resolution

Plan is functioning as the Debtors intended. The Debtors will continue to work tirelessly through

mediation to obtain additional contributions that will increase the assets of the Settlement Trust to

a level that will attain sufficient survivor support to confirm the Global Resolution Plan.


7
 The Hartford Settlement was filed with the Court as Exhibit A to the Second Mediators’ Report [D.I.
2624].


                                                  5
             Case 20-10343-LSS         Doc 4100       Filed 05/16/21      Page 6 of 25




Ultimately, individual survivors—not their restructuring or state court counsel—will decide

whether the Global Resolution Plan is acceptable.

       6.      If survivors vote to reject the Plan, or if they accept the Plan in numbers insufficient

to warrant approval of non-consensual third-party releases, then the Debtors will pursue

confirmation of the Plan under the other alternative pathway to emergence: the “BSA Toggle

Plan.” Under the BSA Toggle Plan, the only claims that would be channeled to the Settlement

Trust are Abuse Claims against the Debtors, Reorganized BSA, the Related Non-Debtor Entities,

and their respective representatives.8 See Plan Art. I.A.180.b. Abuse Claims would not be

channeled to the Settlement Trust as to any Local Councils, Chartered Organizations, or Insurance

Companies, as these entities are not Protected Parties under the BSA Toggle Plan. See id.

Survivors would therefore be entitled to commence or continue litigation against any Local

Council or Chartered Organization in the tort system, and the insurance rights of all such entities

would remain in place as if the bankruptcy had never occurred. This is precisely the same plan

formulation that the TCC has proposed in its objection to the Motion:

       The Tort Claimants’ Committee intends to file its own plan of reorganization. To
       the greatest extent possible, the plan will mirror substantially the Debtor’s plan as
       to treatment of creditors other than Abuse Claimants. As to Abuse Claimants,
       perhaps the most salient change will be the absence of any non-consensual third
       party releases for the Local Councils and Chartered Organizations. The plan will
       allow for releases and a channeling injunction to be negotiated by the Tort
       Claimants’ Committee or the post-confirmation settlement trust but not for the
       relatively paltry sum offered by the Local Councils.

       The Debtors’ Plan proposes that substantially all of the compensation will be paid
       by insurance carriers. As to Boy Scout’s policies, for the most part, Local Councils
       and Chartered Organizations are additional insureds. Thus, if Boy Scouts and Local
       Councils want survivors to rely on insurance, the Local Councils and Chartered
       Organizations do not need a release. They can use and rely upon the same insurance
       coverage that Abuse Claimants are left to rely upon for the defense, settlement, and


8
    The Debtors intend to delete the reference to Settling Insurance Companies from definition of
    “Protected Parties” under the BSA Toggle Plan in their proposed amendments to the Plan.


                                                  6
              Case 20-10343-LSS        Doc 4100      Filed 05/16/21     Page 7 of 25




        payment of claims – which is what the Tort Claimants’ Committee’s plan will
        provide.

TCC’s Objection ¶¶ 20–21. The BSA Toggle Plan is not the Debtors’ favored outcome, as it would

fail to establish a centralized means of providing compensation to survivors through these chapter

11 cases, lead to inconsistent outcomes in the tort system for similarly situated creditors, prevent

the Debtors from entering into settlements with insurers, and precipitate a tidal wave of abuse

lawsuits that would overwhelm and likely force a number of Local Councils into bankruptcy.

Nevertheless, the BSA Toggle Plan would enable the BSA to provide equitable compensation from

the BSA’s assets to survivors, stop the extensive depletion of the BSA’s assets available to

survivors from chapter 11 professional fees, and to continue carrying out its charitable mission.

        7.      Both the Global Resolution Plan and the BSA Toggle Plan are viable plans.

Although survivor representatives have expressed dissatisfaction with the Global Resolution Plan

as it stands today, none of the Coalition, the FCR or the TCC have asserted that the Debtors cannot

increase the assets of the Settlement Trust to a level that would attain sufficient support for the

Plan. Nor could they credibly do so, given that the mediation continues to progress, settlement

discussions are ongoing, and approximately thirty-five (35) of the Debtors’ historical insurers have

yet to settle any of their policies.

        8.      The Coalition and FCR have promised that they will fight “any plan” that includes

the Hartford Settlement, apparently without regard to the ultimate total dollar value of the assets

contributed to the Settlement Trust. See Objection ¶ 37. This is an irresponsible statement to make

based on a single insurance settlement that is not even before the Court for approval and as to

which the Debtors have not yet provided the Court and parties with the legal and evidentiary basis

to support its approval. The Debtors question whether survivors would be “insult[ed]” by a

Settlement Trust with an aggregate value that falls squarely within the Debtors’ $2.4 billion to $7.1



                                                 7
             Case 20-10343-LSS          Doc 4100      Filed 05/16/21     Page 8 of 25




billion estimated range of aggregate liabilities for Abuse Claims. See id. ¶ 5. Because the Global

Resolution Plan contemplates this outcome, the Court should not foreclose the Debtors’

opportunity to pursue it without the interference that would be caused by a competing plan process,

as expressly contemplated by section 1121(d) of the Bankruptcy Code.

       9.      Even assuming, arguendo, that the Global Resolution Plan is not viable under the

present circumstances, the BSA Toggle Plan is a fully formulated alternative plan that can be

confirmed if the Global Resolution Plan fails. Although there remains the potential that certain

matters may need to be litigated before emergence, including the TCC’s restricted-assets

adversary, the Debtors have already obtained the support of JPM and the Creditors’ Committee

for the Plan, and the treatment of those constituents is the same under the Plan regardless of which

alternative is confirmed. Accordingly, even if holders of Direct Abuse Claims vote to reject the

Plan, the Debtors believe they can still confirm the BSA Toggle Plan under the cramdown

provisions of section 1129(b) of the Bankruptcy Code given that, among other things, the BSA

Toggle Plan does not include any non-consensual third-party releases. As noted above, the TCC

has signaled that the alternative plan it would propose is essentially identical to the BSA Toggle

Plan, including as to the treatment of claimants other than holders of Abuse Claims. See TCC’s

Objection ¶¶ 20–21. For these reasons, the BSA Toggle Plan is indisputably viable. See Adelphia

Commc’ns Corp., 352 B.R. 578, 588 (Bankr. S.D.N.Y. 2006) (“This factor requires only that a

debtor be able to attain confirmation of at least some viable plan, not necessarily the plan currently

proposed.”). The “viable plan” factor therefore weighs in favor of granting the Debtors’ requested

extensions of the Exclusive Periods.




                                                  8
             Case 20-10343-LSS          Doc 4100      Filed 05/16/21     Page 9 of 25




       B.      The Debtors Are Not Seeking to Extend Exclusivity to Pressure Abuse
               Survivors to Accede to the Debtors’ Reorganization Demands.

       10.     Certain of the Coalition and FCR’s arguments in support of the Objection could

also be construed to suggest that the Debtors are inappropriately seeking to extend the Exclusive

Periods to pressure survivors to accede to the Debtors’ reorganization demands. See S. Rep. No.

989, 95th Cong., 2d Sess. 118 (1978) (“An extension [of the Exclusive Periods] should not be

employed as a tactical device to put pressure on parties in interest to yield to a plan they consider

unsatisfactory”). Any such suggestion is false, contrary to the manifest weight of the evidence,

and defies logic. The Debtors are seeking extensions of the Exclusive Periods to the fullest extent

permitted under section 1121(d) of the Bankruptcy Code not to coerce a particular result, but

because they need the additional time, without interference from competing plans, to increase the

assets of the Settlement Trust to a level that will garner sufficient support for the Plan from abuse

survivors. Moreover, the Debtors could not coerce survivors to accept the Global Resolution Plan

even if they wished to do so. The Plan must, to be confirmed as the Global Resolution Plan, be

acceptable to a supermajority of survivors.

       11.     Importantly, the Debtors’ efforts in mediation have transcended abstract

discussions. Over the past seven weeks, within the context of the mediation, the Debtors have

discussed numerous detailed proposals and counter-proposals with the Coalition and FCR

regarding the terms of the Plan and potential modifications that would render the Plan acceptable

to certain survivor constituencies. Whittman Decl. ¶ 4. The substance of these proposals is

protected by the mediation privilege, but the Court should not believe that the parties have retreated

to their respective corners. They have not. The Debtors’ efforts to achieve a consensual mediated

resolution of these cases has continued unabated notwithstanding the contested nature of the

proceedings. Indeed, the Debtors continued mediated discussions with the Coalition and FCR



                                                  9
              Case 20-10343-LSS         Doc 4100        Filed 05/16/21    Page 10 of 25




mere hours after the Objection was filed. Id. The Debtors spent May 4, 5 and 6 in mediation in

New York City with representatives of the Coalition, FCR, TCC, Hartford, Century, and the Ad

Hoc Committee of Local Councils. Since the May 4–6 mediation, the Debtors have continued to

be engaged in extensive and detailed discussions and negotiations with representatives of certain

of these parties with a view toward reaching agreement on the terms of a comprehensive settlement

of Abuse Claims that would have the support of a critical mass of survivors. Accordingly,

notwithstanding the charged rhetoric in the Objection, the Debtors have sought—and intend to

continue—to work with their constituents, including the Coalition, FCR, and TCC, with the

assistance of the Mediators, to maximize the value of the Settlement Trust from all available

sources and to resolve or narrow their disputes. Id. ¶ 5.

        12.     The Debtors have recognized from the outset of these cases that any global

resolution of Abuse Claims to be implemented through the plan of reorganization requires

survivors to vote in sufficient numbers to accept the plan. For that reason, and because it is the

right thing to do in light of the nature of the claims, the Debtors have made extraordinary efforts

to work collaboratively with representatives of abuse survivors. On the Petition Date, the Debtors

filed a motion for the appointment of a mediator and the referral of plan-related matters to

mediation.9 Twenty-six (26) parties are now participating in the mediation, which, as noted above,

has been extraordinarily active, particularly during the five months that have followed the claims

bar date.     See Second Mediators’ Report [D.I. 2624], at p. 1 (“The Mediation occurs by

videoconference, and meetings are convened frequently (often on a daily basis) between the

Mediators and individual Mediation Parties and among the Mediators and groups of Mediation

Parties.”).   During this time, the Debtors have engaged in hundreds of hours of mediated


9
    See Debtors’ Motion for Entry of an Order (I) Appointing a Judicial Mediator, (II) Referring Certain
    Matters to Mandatory Mediation, and (III) Granting Related Relief [D.I. 17].


                                                   10
              Case 20-10343-LSS       Doc 4100        Filed 05/16/21    Page 11 of 25




discussions and negotiations with all of their creditor constituencies, including the Coalition, FCR

and TCC, in addition to many more hours of interactions by videoconference, telephone and email

outside of the mediation. Whittman Decl. ¶ 3. These discussions and negotiations have covered

numerous topics, including the evaluation of Abuse Claims, the values that should be ascribed to

such claims, the nature, extent and terms of the Debtors’ and Local Councils’ historical insurance

coverage, the amounts, composition and timing of payment of contributions from the Debtors,

Local Councils, and Chartered Organizations, and the Debtors’ business plan and financial

projections. Id.

        13.     In addition to generally mischaracterizing the status of discussions among the

parties, the Objection contains several specific allegations that the Debtors must address. The

Coalition and FCR allege that the Debtors (a) care only about “exiting bankruptcy quickly” at the

expense of survivors, (b) are seeking to funnel outsized value to “executives” under the Plan, and

(c) are “capitulating to their insurers’ demands.” See Objection ¶¶ 29, 35. Each of these allegations

is false.

        14.     First, the Debtors’ need to exit bankruptcy later in 2021 simply reflects the stark

reality of the Debtors’ deteriorating liquidity position, as discussed in Section II below and

substantiated by the Whittman Declaration. Given that the current schedule will make these cases

eighteen (18) months or longer, it is hardly a quick exit from bankruptcy. The Debtors have only

a limited period of time to confirm the Plan and emerge from bankruptcy before exhausting their

available funds on restructuring fees, further diminishing the potential contribution to the

Settlement Trust. Moreover, the TCC insisted the claims bar date be extended by several months

from the Debtors’ initial proposal and refused to engage in meaningful negotiations with the

Debtors until after the claims had been processed following the November 16, 2020 bar date. By




                                                 11
             Case 20-10343-LSS        Doc 4100       Filed 05/16/21   Page 12 of 25




accommodating the TCC, the Debtors essentially forfeited several months of their Exclusive

Periods. Now that the TCC has run down the clock, it wants to terminate the Exclusive Periods.

This should not be countenanced. Second, the mediated settlement with the Creditors’ Committee,

the terms of which are incorporated in the Plan, acknowledges that creditors who hold claims

incurred in furtherance of the Debtors’ charitable mission (including current and former employees

who are beneficiaries under the Restoration Plan, together with other General Unsecured Claims

and Non-Abuse Litigation Claims) may receive distributions from cash relating to the Debtors’

core assets, which are not available for distribution to abuse survivors. Third, no aspect of the

Plan is a “capitulation” to the demands of the Debtors’ insurers. The Court has witnessed the

adversarial interactions between the Debtors and their insurers throughout these cases. The

Hartford Settlement was a hard-fought, mediated compromise, which the Debtors will demonstrate

at the appropriate time in these chapter 11 cases, and is amply supported by the Debtors business

judgment, as explained in Section III below. Moreover, the Coalition and FCR have fundamentally

misrepresented the insurance neutrality provisions of the Plan in the Objection, as explained in

Section IV below.

       15.     The Debtors’ request to extend the Exclusive Periods is not an attempt to hold

survivors hostage to the Plan in the face of a viable alternative. The Court has not been presented

with any realistic alternative plan proposed by survivors. See In re Pliant Corp., Case No. 09-

10443 (MFW) (Bankr. D. Del. June 30, 2009), Hr’g Tr. 229:2–5 (terminating exclusivity because

the creditors’ committee had produced a “fully baked plan” that the committee should be allowed

to advance). To the contrary, as referenced above, the TCC has stated that it would support a plan

that will “mirror substantially” the terms of the Global Resolution Plan except for removing non-

consensual third-party releases for Local Councils and Chartered Organizations. See TCC’s




                                                12
             Case 20-10343-LSS        Doc 4100       Filed 05/16/21   Page 13 of 25




Objection ¶¶ 20–22. Given that this is precisely what the BSA Toggle Plan provides for, the TCC’s

Objection should be considered moot. The Coalition and FCR, for their part, are “discussing” a

competing plan that would “save the Boy Scouts, provide meaningful compensation to survivors,

and provide an opportunity for Local Councils and Chartered Organizations to make contributions

and become Protected Parties.” Objection ¶ 36. This theoretical plan, which would somehow—

by unspecified means—yield greater recoveries for survivors, is pure fiction.

       16.     Even if the Coalition and FCR filed a competing plan today that purported to offer

superior recoveries to creditors, the issue at hand is whether the debtor has been diligent in its

attempts to reorganize, not whether “some other plan may exist which provides greater recovery.”

See In re Express One Int’l, Inc., 194 B.R. 98, 101 (Bankr. E.D. Tex. 1996) (granting extension of

exclusivity notwithstanding creditor’s proposal of a competing plan that purported to yield

superior recoveries for creditors). The Debtors are continuing to diligently prosecute the Plan,

which, as explained above, is viable without regard to whether survivors vote in sufficient numbers

to attain approval of the Global Resolution Plan. This factor, too, weighs in favor of granting the

Debtors’ requested extensions of the Exclusive Periods.

II.    Termination of the Exclusive Periods Would Not Move These Cases Forward and
       Could Jeopardize the Debtors’ Opportunity to Successfully Reorganize.

       17.     In addition to the specific factors enumerated in Dow Corning, courts “draw back

from the narrow focus on individual factors and scan the big picture.” Dow Corning, 208 B.R. at

669. The “primary consideration” in determining whether to terminate the Exclusive Periods is

whether termination “will move the case forward.” See Dow Corning, 208 B.R. at 670; Adelphia,

352 B.R. at 590. As articulated by Judge Gerber in Adelphia, this test examines “whether

terminating exclusivity would move the case forward materially, to a degree that wouldn’t

otherwise be the case.” Adelphia, 352 B.R. at 590. Here, termination of exclusivity is more likely



                                                13
             Case 20-10343-LSS        Doc 4100        Filed 05/16/21    Page 14 of 25




to threaten or unwind integral components of the Debtors’ pathway to emergence than to materially

move the cases forward. As in Adelphia, “[a] competing plans battle now” between or among the

Debtors, the Coalition/FCR, and the TCC, “might well jeopardize current fragile agreements

between various stakeholders, re-ignite intercreditor disputes, and push this process back to square

one.” Id. In terms of time, money, and momentum, the Debtors cannot afford to squander the

important progress they have made to date. Indeed, termination of exclusivity would accelerate

the Debtors’ cash burn on account of restructuring fees to a degree that could easily jeopardize the

Debtors’ opportunity to reorganize altogether.

       18.     The Plan is predicated on several heavily negotiated and carefully constructed

settlements, and it contains a framework for settlements with additional parties to follow. Much

as the Coalition, FCR and TCC have sought to minimize the importance of the Debtors’ settlements

with JPM and the Creditors’ Committee, these settlements are integral to the Debtors’ ability to

successfully reorganize. The balance of JPM’s funded debt in these cases is $232 million, plus

$96 million of outstanding letters of credit. See Plan Art. III.B. If one or more competing creditor-

sponsored plans are filed, there is no assurance that JPM would accept such a proposal, and none

of the Coalition, FCR or the TCC have attempted to explain how they would either gain the support

of JPM for their alternative proposal or satisfy the cramdown requirements of section 1129(b) with

respect to JPM. Moreover, the PBGC, which is a member of the Creditors’ Committee, has filed

a proof of claim against the Debtors in the amount of approximately $1.1 billion on account of its

contingent claim that arising from the potential termination of the Pension Plan. The Coalition

and FCR suggest that the treatment of non-abuse creditors under the Plan is unacceptable, but they

are silent on how they would gain the support of the PBGC (or any other unsecured non-abuse




                                                 14
             Case 20-10343-LSS          Doc 4100    Filed 05/16/21   Page 15 of 25




creditor) for their proposal. These issues would likely prove to be formidable obstacles for any

creditor-sponsored restructuring proposal.

       19.     The Coalition and FCR have also sharply criticized the terms of the Hartford

Settlement, including the settlement amount of $650 million and the provision that would reduce

such amount to the extent the Debtors settle with Century at an amount less than $1.3 billion.

Again, however, the Coalition and FCR have expressed their intent to unwind an integral

component of the Debtors’ restructuring without attempting to explain how they would be able to

propose a better deal. Indeed, based on the Objection, the only action the Coalition and FCR are

prepared to take is to “fight” and “defeat” the Hartford Settlement and the Plan. See Objection ¶

37. This is not a strategy at all, much less a strategy to move the cases forward. It is merely a

blueprint to “push this process back to square one” by driving insurers away from the bargaining

table. See Adelphia, 352 B.R. at 590.

       20.     If the Exclusive Periods are terminated, a competing plan process would also

increase the volume of time-consuming and expensive discovery, motion practice and other

litigation in the cases, thereby accelerating the Debtors’ unsustainable cash burn rate and

truncating the time period within which they can confirm the Plan. As the Court and parties are

aware, the Debtors are obligated to pay the reasonable fees and expenses of two official

committees, the FCR, and JPM. By entering into arm’s-length settlements with the Creditors’

Committee and JPM, the Debtors have avoided litigation with those parties and the professional

fees that would accompany such litigation. Based on actual fees incurred and forecast guidance,

the Creditors’ Committee’s and JPM’s respective fees have declined by approximately fifty

percent (50%) since the settlement was finalized. Whittman Decl. ¶ 6 n.3. Nonetheless, the total

amount of restructuring fees paid or accrued by the Debtors in these cases as of March 31, 2021




                                               15
             Case 20-10343-LSS        Doc 4100       Filed 05/16/21     Page 16 of 25




was approximately $100 million. See Whittman Decl. ¶ 6. As the Debtors have repeatedly

emphasized, a non-profit organization cannot simultaneously linger in bankruptcy and effectively

carry out its charitable mission, let alone continue to indefinitely incur this fee burden. The

Debtors’ cases will have been pending for more than eighteen (18) months by the time the

Confirmation Hearing is scheduled to begin on August 30, 2021. By that time, even without a

competing plan process and the incremental restructuring fees that would accompany that process,

the total paid and accrued restructuring fees are expected to exceed $150 million. The Debtors

cannot sustain this level of restructuring fees. Critically, as the Court has observed, every

incremental dollar of professional fees at this stage decreases the amount of the Debtors’ cash

contribution to the Settlement Trust. See Hr’g Tr. 49:19–21 (Mar. 17, 2021) (observing that “every

dollar to professional fees is a dollar that comes out of some creditor’s pocket”). Every delay in

these cases has an attendant cost that reduces the amount of cash available for the Debtors to

contribute to the Settlement Trust. As an example, the litigation in these cases since November

2020 and the corresponding delay of the Debtors’ confirmation timeline from July 2021 to late

August 2021 has reduced the Debtors’ cash expected to be contributed to the Settlement Trust by

approximately $25 million. Accordingly, a competing plan process would likely compound the

Debtors’ deteriorating liquidity by increasing the amount of restructuring fees and extending the

length of time within which those fees are incurred due to the inevitable litigation-related delays.

Id.

       21.     In sum, the “big picture” of these cases militates in favor of extending the Exclusive

Periods as requested, to the fullest extent permitted by section 1121(d) of the Bankruptcy Code.

The Debtors are mere days away from the hearing to consider approval of the disclosure statement

for the Plan, and the Plan represents the parties’ best—and perhaps only—chance of achieving a




                                                16
             Case 20-10343-LSS          Doc 4100       Filed 05/16/21     Page 17 of 25




global resolution of Abuse Claims. Survivor representatives have made clear they will not accept

the Global Resolution Plan as it is currently constructed. The Debtors are also not yet satisfied

with the level of assets currently proposed to be contributed to the Settlement Trust. But the

Debtors have demonstrated that they are continuing to engage in good-faith negotiations with all

of their constituents and are committed to increasing the value of the Settlement Trust in advance

of the Confirmation Hearing. Nevertheless, if the Debtors fail to attain overwhelming support

from survivors for the Plan, then they will confirm the BSA Toggle Plan and survivors will retain

all of their rights against Local Councils, Chartered Organizations and Insurance Companies. Only

an extension of the Exclusive Periods can materially move these cases forward. For that reason,

the Objection should be overruled.

III.   The Hartford Settlement Is Not a Basis to Terminate the Exclusive Periods.

       22.     The Hartford Settlement is not presently before the Court, nor is it relevant to the

Court’s analysis of whether the Exclusive Periods should be extended or terminated. The Hartford

Settlement is expressly subject to Court approval, either under the Plan or upon a motion of the

Debtors. Hartford Settlement § I.A.3. As noted above, the hearing to consider confirmation of

the Plan is not scheduled to begin for more than three months, and the Debtors have not filed a

motion to approve the Hartford Settlement. Moreover, the Hartford Settlement provides that it

only applies under the Global Resolution Plan and not the BSA Toggle Plan. See Hartford

Settlement § III.I. Therefore, if survivors reject the Plan, the Hartford Settlement falls away. Even

so, the Objection alleges that: (a) the settlement is a breach of the Debtors’ fiduciary duties; (b) the

settlement, including the settlement amount of $650 million, is “unconscionable,” a “fire sale,”

and “an illusion, a waste of resources, and an insult to survivors”; (c) the Debtors “apparently

failed to diligence” the financial wherewithal of Century before agreeing to the most-favored

nation provision of the Hartford Settlement; (d) and the Hartford Settlement was negotiated “in


                                                  17
              Case 20-10343-LSS        Doc 4100       Filed 05/16/21    Page 18 of 25




secret” between the Debtors and Hartford without the participation of survivor representatives.

See Objection ¶¶ 4, 5, 12, 16, 31, 35. Although none of these allegations should bear upon the

Court’s decision on the Motion, each such allegation is false, the Debtors must respond to correct

the record.

       23.      The first and most serious allegation—that the settlement is a breach of the Debtors’

fiduciary duties—is perhaps the most easily dispatched. In determining whether to approve a

settlement, bankruptcy courts generally give deference to a debtor’s business judgment, subject to

the requirement that the compromise be fair, reasonable and in the best interests of the estate.

Key3Media Grp., Inc. v. Pulver.com, Inc. (In re Key3Media Grp., Inc.), 336 B.R. 87, 92–93

(Bankr. D. Del. 2005). Compromises are favored in bankruptcy because they minimize the costs

of litigation and further the expeditious administration of the estate. Myers v. Martin (In re

Martin), 91 F.3d 389, 393 (3d Cir. 1996).

       24.      The Debtors believe that the Hartford Insurance Settlement Agreement is fair,

reasonable, and in the best interests of the estates and holders of Abuse Claims, which they intend

to demonstrate at the appropriate time in these chapter 11 cases. Hartford issued primary and

certain umbrella policies to the BSA for the period from September 21, 1971 to January 1, 1978.

Prior to the Petition Date, the BSA and Hartford were engaged in litigation over the scope of

coverage provided under the Hartford Policies. In that litigation, Hartford raised a number of

defenses that, if successful, would substantially reduce or even eliminate coverage for the Abuse

Claims, including that the BSA has breached conditions to coverage; that the Abuse Claims arise

out of a single occurrence under applicable law, which Hartford believes is New Jersey law under

its primary policies; and that the BSA and the Local Councils expected or intended the injuries for

which they seek coverage. See Whittman Decl. ¶ 7 & Ex. A. Hartford has also contended, outside




                                                 18
             Case 20-10343-LSS          Doc 4100       Filed 05/16/21     Page 19 of 25




of litigation, that the BSA’s access to certain of its policies is significantly limited, including that

the BSA released and extinguished its primary policies for January 1, 1976 to January 1, 1978

through a prepetition settlement; that it has no coverage obligations for Abuse Claims that are

barred by the applicable statute of limitations; and that at least one of the Hartford primary policies

has an applicable aggregate limit for Abuse Claims. Id.

       25.     While the Debtors dispute many, if not all, of those contentions, there can be no

doubt that continuing to litigate against Hartford would not only drain the Debtors’ limited

resources but also create a substantial risk that Hartford would ultimately pay significantly less

toward Abuse Claims than it will under the Hartford settlement—and some risk that Hartford

would pay nothing. The resolution of the coverage dispute reflected in the Hartford settlement is

the product of extensive, arm’s-length negotiations conducted over a lengthy period between the

Debtors and Hartford, with the active assistance of the Mediators. Whittman Decl. ¶ 7. As the

Debtors will demonstrate when the Debtors present the Hartford Settlement for the Court’s

approval, it represents a good-faith settlement and compromise of complex disputes and will avoid

the costs, risks, uncertainty, and delay associated with protracted litigation, while providing a very

substantial payment on account of Abuse Claims.

       26.     The Coalition and FCR express great concern that a payment-reduction provision

of the Hartford Settlement would inevitably result in a significant reduction of the $650 million

settlement amount. The provision in question provides that if the Debtors or the Settlement Trust

enter into a settlement of Century’s policies for less than $1.3 billion, then Hartford’s $650 million

settlement amount shall be reduced by 50% of the difference between $1.3 billion and any lower

Century settlement amount. See Hartford Settlement § II.E. Again, the Debtors’ views on the

appropriateness of this provision will be addressed at a hearing to approve the Hartford Settlement.




                                                  19
             Case 20-10343-LSS        Doc 4100        Filed 05/16/21    Page 20 of 25




The presence of a most favored nation provision in a single settlement agreement that is not

currently before the Court is not a basis to terminate the Debtors’ exclusivity.

       27.     Finally, the Coalition and FCR’s arguments that the Hartford Settlement was a

backroom deal, negotiated “in secret” and without those constituencies’ participation is misleading

at best. The Coalition, the FCR and Hartford each attended the March 30–April 1 mediation that

took place in Miami. Whittman Decl. ¶ 8. The Debtors attended meetings with the Coalition,

FCR and Hartford separately and as a group during that week and are aware of separate meetings

among the Coalition, FCR and Hartford that the Debtors did not attend. For those reasons, the

Hartford Settlement was not the result of any “secret” negotiations.

IV.    The Coalition and FCR Misrepresent the Insurance Neutrality Provisions of the Plan,
       Which Are Consistent with Established Third Circuit Precedent.

       28.     Like the reasonableness of the Hartford Settlement, the propriety of the Plan’s

insurance provisions should have no bearing on the Court’s decision to extend the Exclusive

Periods. See, e.g., In re Burns & Roe Enters., 2005 U.S. Dist. LEXIS 26247, at *36–37 (explaining

that concerns over a plan’s confirmability should be reserved for the plan confirmation hearing).

Undeterred, the Coalition and FCR devote the majority of the Objection to arguing that the Plan’s

“insurance neutrality” provisions, which are consistent with established Third Circuit precedent,

somehow indicate that the Debtors “appear to be working with their insurers to minimize the

survivors recovery and the Insurance Companies’ obligations” and that the Debtors “are

capitulating to their insurers’ demands.”      See Objection ¶¶ 16, 29.      These arguments are

disingenuous and based on incorrect or misleading interpretations of straightforward provisions of

the Plan.

       29.     Contrary to the Coalition and FCR’s assertions, the “insurance neutrality”

provisions of Article X.M of the Plan are customary and intended to ensure—consistent with



                                                 20
             Case 20-10343-LSS         Doc 4100       Filed 05/16/21    Page 21 of 25




applicable Third Circuit precedent—that the Debtors can assign their valuable insurance rights to

the Settlement Trust on the Effective Date without becoming mired in time-consuming and

expensive litigation with their insurers. Nothing in these neutrality provisions is intended to

provide the Insurance Companies with a better outcome than that which insurers are customarily

afforded in other similarly situated mass tort cases, or otherwise impair the ability of survivors to

receive the full recoveries to which they are entitled under to the Trust Distribution Procedures.

       30.     Indeed, the “insurance neutrality” provisions of the Plan do little more than

expressly preserve the prepetition rights and defenses of Non-Settling Insurance Companies under

their policies and applicable law by providing that nothing in the Plan and related documents “shall

in any way operate to, or have the effect of, impairing, altering, supplementing, changing,

expanding, decreasing, or modifying (a) the rights or obligations of any Insurance Company or (b)

any rights or obligations of the Debtors arising out of or under any Insurance Policy.” Plan

Art. X.M.1. Under this provision, the Plan effectively returns the Insurance Companies to their

prepetition position, which is consistent with the manner in which many debtors in mass-tort

bankruptcies have addressed this issue.

       31.     It is well established that, for a plan to be “insurance neutral,” it must affirm the

prepetition contractual obligations of the insurer without impairing the rights of the insurer or

increasing its burden.      See In re Combustion Eng’g, Inc., 391 F.3d 190, 202 (3d Cir.

2004) (describing “neutrality” provision as “protect[ing] the debtor’s and insurers’ pre-petition

rights under certain insurance policies”); Mt. McKinley Ins. Co. v. Pittsburgh Corning Corp., 518

B.R. 307, 329 (W.D. Pa. 2014) (explaining that plan was insurance neutral where it “did not

dramatically increase the ‘quantum of liability,’ harm [the insurer’s] contractual rights, or increase

its administrative burdens”); see also In re Glob. Indus. Techs., 645 F.3d 201, 212 (3d Cir. 2011)




                                                 21
               Case 20-10343-LSS          Doc 4100        Filed 05/16/21     Page 22 of 25




(“‘Insurance neutrality’ is a meaningful concept where, as in Combustion Engineering, a plan does

not materially alter the quantum of liability that the insurers would be called to absorb.”); In re

Pittsburgh Corning Corp., 453 B.R. 570, 584 (Bankr. W.D. Pa. 2011) (“A plan is considered to be

insurance neutral if it neither increases an insurer’s pre-petition obligations nor impairs its pre-

petition contractual rights under the subject insurance policies.”). Similar neutrality language has

been approved in numerous other mass tort bankruptcy cases.10

         32.     The Coalition and FCR also misrepresent certain of the neutrality provisions of the

Plan itself in an apparent attempt to argue that the Debtors’ proposed insurance neutrality

provisions are meaningfully different than those included in other mass tort plans. They are not.

For example, the Coalition states that the Plan would give Insurance Companies a “windfall”

because the Plan “purport[s] to exempt ‘otherwise applicable principles of res judicata or collateral

estoppel from being applied against any Insurance Company with respect to any issues that is




10
     See, e.g., Combustion Engineering, 391 F.3d at 209, 216 (finding that substantially similar language
     “broadly preserves insurers’ pre-petition rights under the subject insurance policies”); see also In re
     PG&E Corp., Case No. 19-30088 (Bankr. N.D. Cal. June 20, 2020) [D.I. 8053] (confirming chapter 11
     mass tort plan addressing personal injury and other claims arising from wildfires, with confirmation
     order containing insurance neutrality provision); In re Sepco Corp., Case No. 16-50058 (Bankr. N.D.
     Ohio Mar. 24, 2020) [D.I. 732] (confirming chapter 11 mass tort plan addressing asbestos liabilities
     with insurance neutrality plan provisions); In re Insys Therapeutics, Inc., Case No. 19-11292 (KG)
     (Bankr. D. Del. Jan. 16, 2020) [D.I. 1115] (confirming chapter 11 mass tort plan addressing opioid
     liabilities with insurance neutrality plan provisions); In re TK Holdings Inc., Case No. 17-11375 (BLS)
     (Bankr. D. Del. Feb. 21, 2018) [D.I. 2120] (confirming chapter 11 mass tort plan addressing personal
     injury and wrongful death claims arising from defective airbag inflators with insurance neutrality plan
     provisions); In re Garlock Sealing Techs. LLC, Case No. 10-31607 (Bankr. W.D.N.C. May 24, 2017)
     [D.I. 5972] (confirming chapter 11 mass tort plan addressing asbestos liabilities with insurance
     neutrality plan provisions); In re Blitz U.S.A., Inc., Case No. 11-13603 (PJW) (Bankr. D. Del. Jan. 30,
     2014) [D.I. 2152] (confirming chapter 11 mass tort plan addressing tort claims arising out of gas
     transportation carriers with insurance neutrality plan provisions); In re Roman Catholic Bishop of
     Stockton, Case No. 14-20371 (Bankr. E.D. Cal. Jan. 13, 2017) [D.I. 843] (confirming chapter 11 mass
     tort plan addressing sexual abuse liabilities with insurance neutrality plan provisions); In re Roman
     Catholic Church of the Diocese of Gallup, Case No. 13-13676 (Bankr. D.N.M. June 23, 2016) [D.I.
     591] (same).


                                                     22
             Case 20-10343-LSS        Doc 4100        Filed 05/16/21    Page 23 of 25




actually litigated by such Insurance Company.’” See Objection ¶ 27 (citing Plan Art. X.M.4). But

the Coalition and FCR fail to quote the full provision, which states as follows:

               Nothing in this Article X.M is intended or shall be construed
               to preclude otherwise applicable principles of res judicata or
               collateral estoppel from being applied against any Insurance
               Company with respect to any issues that is actually litigated by such
               Insurance Company.

Plan Art. X.M.4 (emphasis added).

       33.     In other words, if an insurer objects to confirmation of the Plan on the basis that,

for example, the Plan was not proposed in good faith, the Insurance Company will be precluded

from raising that argument in post-emergence coverage litigation, as it was already adjudicated in

the chapter 11 cases. This is a favorable provision for Abuse Survivors. Insurance Companies do

not get to “appear, litigate, and lose and then present that the whole thing never happened,” as the

Coalition and FCR baselessly contend in their Objection. See Objection ¶ 32.

       34.     As to Article X.M.2 of the Plan, the Coalition and FCR state that the Plan purports

to exclude Insurance Companies from the parties that will be bound by the Plan, the Plan

Documents, and the Confirmation Order. See Objection ¶ 28. Not so. The Plan provides that,

except as provided in Article X.M.4 (the res judicata provision discussed above), none of the Plan

Documents or any estimation or valuation of Abuse Claims shall “constitute or be deemed to

constitute a trial or hearing on the merits or an adjudication or judgment, or accelerate the

obligations, if any, of any Insurance Company under its Insurance Policies.” See Plan Art. X.M.2.

As discussed above, this type of provision is frequently included in mass tort chapter 11 plans and

simply affirms the prepetition rights and obligations of the insurers without affecting or increasing

the insurers’ burden.




                                                 23
            Case 20-10343-LSS        Doc 4100       Filed 05/16/21   Page 24 of 25




                                       CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court overrule the Objection and

enter the Proposed Order, substantially in the form attached to the Motion, granting the relief

requested in the Motion and any further relief the Court may deem just and proper.



                         [Remainder of Page Intentionally Left Blank]




                                               24
         Case 20-10343-LSS    Doc 4100    Filed 05/16/21     Page 25 of 25




Dated: May 16, 2021            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                               /s/ Eric W. Moats
                               Derek C. Abbott (No. 3376)
                               Andrew R. Remming (No. 5120)
                               Eric W. Moats (No. 6441)
                               Paige N. Topper (No. 6470)
                               1201 North Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Email: dabbott@morrisnichols.com
                                       aremming@morrisnichols.com
                                       emoats@morrisnichols.com
                                       ptopper@morrisnichols.com

                               – and –

                               WHITE & CASE LLP
                               Jessica C. Lauria (admitted pro hac vice)
                               1221 Avenue of the Americas
                               New York, New York 10020
                               Telephone: (212) 819-8200
                               Email: jessica.lauria@whitecase.com

                               – and –

                               WHITE & CASE LLP
                               Michael C. Andolina (admitted pro hac vice)
                               Matthew E. Linder (admitted pro hac vice)
                               Laura E. Baccash (admitted pro hac vice)
                               Blair M. Warner (admitted pro hac vice)
                               111 South Wacker Drive
                               Chicago, Illinois 60606
                               Telephone: (312) 881-5400
                               Email: mandolina@whitecase.com
                                      mlinder@whitecase.com
                                      laura.baccash@whitecase.com
                                      blair.warner@whitecase.com

                               ATTORNEYS FOR THE DEBTORS AND
                               DEBTORS IN POSSESSION
